DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with SUNWOO LEE (Reg. No. 43,337) on January 13, 2022. 

The application has been amended as follows: 

Amend 
An electroluminescent display device comprising:
a pixel including a plurality of subpixels, each subpixel having a capacitor;
a data line for providing data signals to the plurality of subpixels;
a plurality of gate lines for providing gate signals to the plurality of subpixels;
a reference node line connecting a plurality of reference nodes in the plurality of subpixels with one another and directly connected to the capacitor included in each subpixel 
a reference voltage line for providing a reference voltage to the capacitor of each subpixel through the plurality of reference nodes; and 
a compensation transistor directly connected to the reference voltage line and the reference node to transfer the reference voltage to each of the plurality of reference nodes;
wherein each of the subpixels comprises a light emitting diode and a subpixel driving circuit for controlling light emission of the light emitting diode,
wherein the subpixel driving circuit in a subpixel includes a driving transistor that provides a driving current to the light emitting diode and [[a]] the capacitor that charges a data voltage and has one end connected to the reference node and another end connected to a gate node of the driving transistor,
wherein the driving current is not affected by high potential voltage provided through one of a plurality of power lines and transferred to the driving transistor,
wherein the driving current is generated by using [[a]] the reference voltage that is applied from one of the plurality of power lines to the reference node included in the subpixel, and
line and a drain connected to the reference node or a second compensation transistor having a gate connected to an nth scan signal line, a source connected to the reference voltage line and a drain connected to the reference node,
wherein at least one of the plurality of subpixels includes the first compensation transistor as the compensation transistor, and
wherein at least one of the plurality of subpixels includes the second compensation transistor as the compensation transistor.

Amend Claim 4 to read:
4.  The electroluminescent display device according to claim 1, wherein the plurality of gate lines includes the (n-1)th scan signal line for providing an (n-1)th scan signal, the nth scan signal line for providing an nth scan signal and an emission line for providing an emission signal.

Amend Claim 5 to read:
5. The electroluminescent display device according to claim 4, wherein the plurality of subpixels is arranged in an nth row and respectively receives the (n-1)th scan signal and the nth scan signal through [[an]] the (n-1)th scan signal line and [[an]] the nth scan signal line.

Cancel Claim 6 

Amend Claim 9 to read:
9.  The electroluminescent display device according to claim 1,
wherein the subpixel driving circuit comprises:
a first initialization period for initializing [[a]] the gate node of the driving transistor;
a sampling and second initialization period for sampling a threshold voltage of the driving transistor and initializing the light emitting diode;
a holding period for maintaining the data voltage applied through the data line; and
a light emission period for allowing the light emitting diode to emit light through the driving current generated based on the data voltage, and
wherein the reference voltage is applied to the reference node for the first initialization period and the sampling and second initialization period.

Amend Claim 11 to read:
11. An electroluminescent display device comprising:
a unit pixel existing in a minimum area where all colors can be expressed through combination of three primary colors, wherein 

a reference voltage line for providing a reference voltage to the capacitor of each subpixel through the plurality of reference nodes; and
a compensation transistor directly connected to the reference voltage line and the reference node to transfer the reference voltage to the reference node,
wherein the unit pixel includes at least one subpixel including a first compensation transistor controlled by an (n-1)th scan signal and at least one subpixel including a second compensation transistor controlled by an nth scan signal,
wherein the capacitor charges a data voltage and has one end connected to the reference node and another end connected to a gate node of the driving transistor,
wherein the first compensation transistor has a gate connected to an (n-1)th scan signal line, a source connected to the reference voltage and a drain connected to the reference node and the second compensation transistor having a gate connected to an nth scan signal line, a source connected to the reference voltage and a drain connected to the reference node,
wherein [[a]] the reference node line for connecting the plurality of reference nodes is arranged in the unit pixel,
wherein a driving current is provided to the light emitting diode,
wherein the driving current is not affected by high potential voltage transferred to the driving transistor,

wherein the at least one subpixel including the first compensation transistor is different from the at least one subpixel including the second compensation transistor.

Amend Claim 17 to read:
17.  The electroluminescent display device according to claim 11, wherein the at least one subpixel comprises [[a]] the light emitting diode and a subpixel driving circuit for controlling light emission of the light emitting diode.

Amend Claim 19 to read:
19.  The electroluminescent display device according to claim 11, wherein the at least one subpixel including the first compensation transistor and the at least one subpixel including the second compensation transistor are arranged in an nth row and receive the the nth scan signal through [[an]] the (n-1)th scan signal line and [[an]] the nth scan signal line.

Cancel Claim 20.


Allowable Subject Matter
Claims 1 – 5, 7 – 9 and 11 – 19 (renumbered 1 – 17) are allowed.
The following is an examiner’s statement of reasons for allowance:
Ha et al. (U.S. PG Pub 2013/0140537) teach an electroluminescent display device (Figure 1) comprising: a pixel including a plurality of subpixels (Element P); a plurality of power lines (Figure 2, Elements Vdd and Vss) for providing a power voltage (Element Vdd) to the plurality of subpixels (Element P); a data line (Element Vdata) for providing data signals (Figure 3, Element Vdata) to the plurality of subpixels (Element P); a plurality of gate lines (Element SCAN) for providing gate signals (Element SCAN) to the plurality of subpixels (Element P); and a reference node line (Elements ref) for connecting a reference node (Elements N1) included in each subpixel (Element P), wherein each of the subpixels (Element P) comprises a light emitting diode (Element OLED) and a subpixel driving circuit (Elements T1 - T5, D-TR, and Cst) for controlling light emission of the light emitting diode (Element OLED), wherein the subpixel driving circuit (Elements T1 - T5, D-TR, and Cst) in a subpixel (Element P) includes a driving transistor (Element D-TR) that provides a driving current (Paragraph 52) to the light emitting diode (Element OLED) and a capacitor (Element Cst) for charging the data voltage (Element Vdata), and one end of the capacitor (Element Cst) is connected to (Seen in Figure 2) the reference node (Elements N1) and the other end of the capacitor (Element Cst) is connected to (Seen in Figure 2) a gate node of the driving transistor (Element D-TR), wherein the driving current (Paragraph 52) is generated by using a reference voltage (Element ref) that is applied from one of the plurality of power lines (Elements Vdd and Vss) to the reference node (Elements N1) included in the subpixel, and some of the plurality of subpixels (Element P) include a compensation transistor 
He et al. (U.S. PG Pub 2017/0365215) teach the driving current (Element IOLED) is not effected by (Paragraphs 46 and 53) high potential voltage (Figure 2, Element VDD) provided through one of the plurality of power lines (Element VDD) and transferred to the driving transistor (Element DTFT).
Gao et al. (U.S. PG Pub 2018/0130410) teach a first compensation transistor (Figure 3, Element T7) having a gate connected an (n-1)th scan signal (Element Scan1) and the second compensation transistor (Element T4) having a gate connected an nth scan signal (Element Scan2).
Zhang (U.S. PG Pub 2019/0043426) teach a reference voltage line (Figure 2, Element REF) for providing a reference voltage to the capacitor (Element C2) of each subpixel through the plurality of reference nodes (Element 
However, the prior art of record fails to teach at least “a reference node line connecting a plurality of reference nodes in the plurality of subpixels with one another and directly connected to the capacitor included in each subpixel; a reference voltage line for providing a reference voltage to the capacitor of each subpixel through the plurality of reference nodes; and a compensation transistor directly connected to the reference voltage line and the reference node to transfer the reference voltage to each of the plurality of reference nodes;…wherein the driving current is not affected by high potential voltage provided through one of a plurality of power lines and transferred to the driving transistor, wherein the driving current is generated by using a reference voltage that is applied from one of the plurality of power lines to the reference node included in the subpixel, and wherein the compensation transistor includes a first compensation transistor having a gate connected to an (n-1)th scan signal line, a source connected to the reference voltage and a drain connected to the reference node or a second compensation transistor having a gate connected to an nth scan signal line, a source connected to the reference voltage and a drain connected to the reference node, wherein at least one of the plurality of subpixels includes the first compensation transistor as the compensation transistor, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (U.S. PG Pub 2019/0043426) discloses a subpixel using a first and second compensation transistor connected between a reference voltage line and a capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625